SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 2, 2011 AMERICAN ELECTRIC POWER COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) 1-3525 New York 13-4922640 (Commission File Number) (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Reference is made to pages 45 and 46 under the caption “Texas Restructuring Appeals” in Note 3 to the consolidated financial statements entitled “Rate Matters” in the Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 for American Electric Power Company, Inc (AEP).On December 2, 2011, AEP Texas Central Company (TCC) filed a settlement with the parties to its true-up remand proceeding at the Public Utility Commission of Texas (PUCT).The agreement would allow TCC to securitize a true-up balance of $800 million.In addition, the agreement would allow TCC to retain certain income tax balances which would favorably affect net income.The settlement resolves all claims in TCC's true-up remand along with pending excess earnings refund claims and is subject to approval by the PUCT.The PUCT is expected to consider the settlement at its December 15, 2011 open meeting.TCC also filed its request for a financing order necessary to authorize the issuance of transition bonds.However, the timing for, and actual completion of, any transition bond offering will ultimately depend on a number of factors, including actions by the PUCT, the timing for approval of a financing order and any appeals thereof, and future market conditions. Cautionary Statement Regarding Forward-Looking Information This report made by AEP contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.Although AEP believes that its expectations are based on reasonable assumptions, any such statements may be influenced by factors that could cause actual outcomes and results to be materially different from those projected.Among the factors that could cause actual results to differ materially from those in the forward-looking statements are: Electric load and customer growth; weather conditions, including storms; available sources and costs of, and transportation for, fuels and the creditworthiness of fuel suppliers and transporters; availability of generating capacity and the performance of AEP’s generating plants; the ability to recover regulatory assets and stranded costs in connection with deregulation; the ability to recover increases in fuel and other energy costs through regulated or competitive electric rates; the ability to build or acquire generating capacity when needed at acceptable prices and terms and to recover those costs through applicable rate cases; new legislation, litigation and government regulation including requirements for reduced emissions of sulfur, nitrogen, mercury, carbon and other substances; timing and resolution of pending and future rate cases, negotiations and other regulatory decisions (including rate or other recovery for new investments, transmission service and environmental compliance); resolution of litigation (including pending Clean Air Act enforcement actions and disputes arising from the bankruptcy of Enron Corp.); AEP’s ability to constrain its operation and maintenance costs; AEP’s ability to sell assets at acceptable prices and on other acceptable terms, including rights to share in earnings derived from the assets subsequent to their sale; the economic climate and growth in its service territory and changes in market demand and demographic patterns; inflationary trends; its ability to develop and execute a strategy based on a view regarding prices of electricity, natural gas and other energy-related commodities; changes in the creditworthiness and number of participants in the energy trading market; changes in the financial markets, particularly those affecting the availability of capital and AEP’s ability to refinance existing debt at attractive rates; actions of rating agencies, including changes in the ratings of debt; volatility and changes in markets for electricity, natural gas and other energy-related commodities; changes in utility regulation, including membership and integration into regional transmission structures; accounting pronouncements periodically issued by accounting standard-setting bodies; the performance of AEP’s pension and other postretirement benefit plans; prices for power that AEP generates and sells at wholesale; changes in technology, particularly with respect to new, developing or alternative sources of generation and other risks and unforeseen events, including wars, the effects of terrorism (including increased security costs), embargoes and other catastrophic events. The registrants expressly disclaim any obligation to update any forward-looking information. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN ELECTRIC POWER COMPANY, INC. By: /s/ Thomas G. Berkemeyer Name: Thomas G. Berkemeyer Title Assistant Secretary December 5, 2011
